Citation Nr: 1608101	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  14-24 842A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for cause of death (DIC).


REPRESENTATION

Appellant represented by:	South Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Bruce, Counsel



INTRODUCTION

The Veteran had active duty service from September 1974 to September 1976.  He died in June 2012.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Regional Office (RO) in Louisville, Kentucky.  


FINDINGS OF FACT

1.  The Veteran died of multiple myeloma.

2.  At the time of the Veteran's death, the Veteran was not service-connected for any disability.

3.  A service-connected disability was not the immediate or underlying cause of death, or etiologically related thereto, and did not contribute substantially or materially to the death, aid or lend assistance to the production thereof, or combine to cause it.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

After the claim was received, in a November 2012 letter, the RO advised the appellant of the criteria for the establishment of service connection and DIC.  VA notified her of the information and evidence necessary to substantiate and complete her claim, including the evidence to be provided by her, and notice of the evidence VA would attempt to obtain.

In claims for DIC, the content of the duty to assist notice letter depends upon the information provided in the claimant's application.  That is, the notice letter should be "tailored" and must respond to the particulars of the application submitted.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  38 U.S.C.A. § 5103(a).  The appellant was sent notice of the evidence to substantiate a claim for DIC on the basis of service connection for the cause of the Veteran's death.

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, service personnel records, and available private treatment records were obtained and reviewed.

All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  The appellant has been accorded the opportunity to present evidence and argument in support of her claim.  Moreover, the Board finds that the May 2013 VA medical opinion is adequate and probative evidence as it relates to the claim.
Merits of the Claim

The appellant contends that the Veteran's death was the result of exposure to contaminated water while serving at Camp Lejeune, a Marine Corps Base located in Jacksonville, North Carolina.  The record indicates that the Veteran was stationed at Camp Lejeune from December 27, 1974 to January 21, 1975 (24 days), and from March 12, 1975, to September 3, 1976 (18 months), and as will be further explained below, was therefore there during the period of exposure.  The preponderance of the competent and probative evidence is against a finding of any connection between the Veteran's active service, including any exposure to contaminated water, and his death.  The claim must therefore be denied.  38 C.F.R. § 3.102.

To establish service connection for the cause of a Veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2015).

For a service connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service connected disability to constitute a contributory cause, it is not sufficient to show that it causally shared in producing death, but it must be shown that there was a causal connection.  Id.

The standards and criteria for determining whether or not a disability is service-connected for purposes of 38 U.S.C.A. § 1310 are the same as those applicable under 38 U.S.C.A. Chapter 11.  38 U.S.C.A. § 1310(a). 

The law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

In April 2010, VA's Director of Compensation and Pension Service issued Training Letter 10-03 which acknowledged that persons residing or working at the U.S. Marine Corps Base at Camp Lejeune from the 1950s to the mid-1980s were potentially exposed to drinking water contaminated with volatile organic compounds.  The National Academy of Sciences' National Research Council (NRC) published Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects, in 2009.  The NRC analysis used categories of potential disease "health outcomes."  The categories included:  (1) sufficient evidence of a causal relationship; (2) sufficient evidence of an association; (3) limited/suggestive evidence of an association; (4) inadequate/insufficient evidence to determine whether an association exists; and (5) limited/suggestive evidence of no association.  The analysis found that no diseases fell into the categories of sufficient evidence of a causal relationship or sufficient evidence of an association with the chemical contaminants.  Fourteen diseases were placed into the category of limited/suggestive evidence of an association, namely, esophageal cancer, lung cancer, breast cancer, bladder cancer, kidney cancer, adult leukemia, multiple myeloma, myelodysplastic syndromes, renal toxicity, hepatic steatosis, female infertility, miscarriage, scleroderma, and neurobehavioral effects.

According to VBA Training Letter 11-03 (April 27, 2011), the Agency for Toxic Substances and Disease Registry (ATSDR), in a 2010 letter to the Navy, indicated its belief that the NRC report minimized the potential long-term health effects of exposure to the water contamination.  The letter stated the view that "there was undoubtedly a hazard associated with drinking the contaminated water at Camp Lejeune."  The ATSDR noted that, although the NRC report found only limited/suggestive evidence for any diseases associated with the contaminated water, other scientific organizations considered the contaminants to be carcinogenic.  Although the ATSDR letter emphasizes the fact that the water contaminants themselves have been generally associated with potential carcinogenic health outcomes in humans, there is currently only speculation as to the extent of exposure and actual effects on the population at Camp Lejeune.  The ATSDR indicated that its planned studies, making use of computerized water flow modeling and the epidemiological mortality and health survey, will provide a higher level of exposure predictability and definable health outcomes than are recognized as possible by the NRC.

Evidence development for disability claims based on water contaminant exposure at Camp Lejeune requires obtaining verification of actual service at Camp Lejeune and as much detail as possible about that service.  It also requires verifying, with medical evidence obtained through a VA medical examination or other authoritative medical source, whether a claimed current disease or disability is at least as likely as not a result of exposure to the chemical compounds present in the water at Camp Lejeune.  A number of diseases are identified that meet the criterion of being associated with exposure to the specific Camp Lejeune water contaminants, based on human and experimental animal studies.  Manifestation of any of these diseases would be sufficient to initiate a VA medical examination and request an opinion regarding its relationship to Camp Lejeune service.  According to Training Letter 11-03, scientific organizations, including the NRC and the ATSDR, have determined that some evidence is available that suggests a possible association between development of certain diseases and exposure to the chemicals known to have contaminated the water at Camp Lejeune.  To date, there are no definitive scientific studies that can provide conclusive evidence that an individual who served at Camp Lejeune during the period of water contamination developed a particular disease as a result of that service.  Therefore, until scientific evidence shows otherwise, it will be assumed by VA that any Veteran who served at Camp Lejeune was potentially exposed in some manner to the full range of chemicals known to have contaminated the water there between 1957 and 1987.

Service connection for any disability claimed to have resulted from contaminated water exposure at Camp Lejeune requires sufficient medical evidence that the disability is related to that exposure.  That medical evidence will generally come from a competent and qualified medical examiner who provides an opinion establishing a rational nexus or link between the claimed disability and the exposure.  Some diseases have been scientifically associated to a greater or lesser extent with exposure to the chemical contaminants in the water at Camp Lejeune.  However, that does not mean that service connection can automatically be established for a Camp Lejeune Veteran claiming one of these diseases.  It is up to a competent medical authority, based on each Veteran's individual case, to determine whether it is at least as likely as not that the claimed disease or disability has resulted from the contaminant exposure at Camp Lejeune.  Sufficient medical evidence to establish the required nexus may come from a private physician or other competent private medical authority.

The Veteran's death certificate indicated that the Veteran died in June 2012 of multiple myeloma.  There were no contributory conditions listed.  The Veteran was not service-connected for any disabilities at the time of his death.  However, as noted above, he was stationed at Camp Lejeune from December 1974 to January 1975 and from March 1975 to September 1976, and as such was exposed to the contaminated water.  Additionally, it is noted that the Veteran died of a disease that has been classified as having limited/suggestive evidence of an association with the contaminated water.  Therefore the only question that remains is one of nexus which in this case is a question of science or more specifically, the causation relationship between exposure to contaminated water and a given disease.

To that end, a VA medical opinion was provided in May 2013.  The VA examiner reviewed the Veteran's c-file and medical history and determined that it was less likely than not that the Veteran's multiple myeloma was the result of his exposure to contaminated water at Camp Lejeune.  The examiner initially noted that the Veteran was stationed at Camp Lejeune and was indeed exposed to contaminated water, however, the examiner did not find that the exposure caused the Veteran's multiple myeloma.  The rationale for the examiner's opinion began with information about multiple myeloma.  He noted that diagnoses of multiple myeloma were on the rise because of an aging population.  He further noted that multiple myeloma was found to be most common in African American males.  Finally, he stated that the causes of myeloma were largely unknown but the strongest potential risk factors included radiation and agricultural exposures.  Scientific research has found that there is a connection between benzene and multiple myeloma, and benzene, a human carcinogen, is one of the contaminants that was found in the water at Camp Lejeune.  After reviewing all the research and the Veteran's history, the examiner stated that it was his medical opinion, with a reasonable degree of medical certainty, that the Veteran's multiple myeloma was the result of a combination of all his risk factors including: his age, race, gender, and general post-service occupational and environmental exposures.  The examiner further stated that it was his medical opinion that the Veteran's tenure and potential exposures at Camp Lejeune were short and less likely to represent one of the main putative sources that caused his condition.

The appellant's statements and contentions have been considered.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However the appellant has not indicated that she possesses any medical training rendering her competent to opine as to whether any of the disabilities associated with the Veteran's death were related to the Veteran's active duty service.  This type of complex medical question, cancer, must be based upon medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

As in all cases, an appellant's and Veteran's lay statements must be weighed against other evidence, including the absence of medical records supporting a veteran's or appellant's lay assertions.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (holding that the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant), aff'd per curiam, 78 F.3d 604, 1996 WL 56489 (Fed. Cir. 1996) (table).  It is for the Board to weigh the evidence before it in the first instance.  Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that it is the Board's responsibility to determine the appropriate weight to be given to evidence).  In this instance, the more probative evidence is against the appellant's claim that the Veteran's multiple myeloma was caused by his exposure to contaminated water while stationed at Camp Lejeune. 

Ultimately, the Board finds the May 2013 VA examination report to be the more probative evidence.  The May 2013 VA examination report includes a review of the Veteran's medical history and the scientific and medical research, and the opinion provided is supported by an explanation that is consistent with the evidence of record and sufficient to make a fully informed decision on this claim.  Read as a whole, the medical opinion does not support the granting of service connection for the cause of death.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion even when the rationale does not explicitly 'lay out the examiner's journey from the facts to a conclusion'") (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one); see also Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that the Board is "entitled to assume" the competency of a VA examiner without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  

The Board is sympathetic to the appellant's loss of her husband, but it must rely on the competent, credible and probative evidence in making its determination.  Therefore, given the record before it, the Board finds that evidence in this case does not reach the level of equipoise.  See 38 U.S.C. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits...."); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination).

In the present case, the competent and most probative evidence fails to reach the level of equipoise in showing a link between the Veteran's active duty service and the multiple myeloma that caused his death either directly or contributorily.  The benefit of the doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


